Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on September 13, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed September 13, 2021, is acknowledged. 

Continuation of 3. NOTE:  Applicant has extensively amended claims 4, 12 and 13; and has added new claims 14 and 15.

Applicants’ request to participate in AFCP 2.0 has been considered, but it is denied. In the examiner’s professional judgment, the response cannot be fully considered within the parameters of AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

In particular, Applicant has extensively amended claims 4 to recite:
	“from a plant or algae, and further contains a primer set” in lines 3-4;
	“wherein (a) said primer set comprises at least one oligonucleotide primer consisting of a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 2065-2079, provided that said reaction solution does not contain an oligonucleotide primer consisting of the nucleic acid sequence of SEQ ID NO: 2063; or wherein (b) said primer set comprises at least one oligonucleotide primer consisting of a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 2080-2142, provided that said reaction solution does not contain an oligonucleotide primer consisting of the nucleic acid sequence of SEQ ID NO: 2064” in lines 6-12; and
	“but greater than the concentration defined by the formula: 3 x 10° x X-6.974 primer set nucleotide length is represented by “x”” in lines 14-16.

Moreover, Applicant has added new claims 14 and 15.

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new 
considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on September 13, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because:  
Applicants' arguments rely upon and are directed to the proposed amendments including the deletion of bowtie nanoantennae from claim 23. As the claims' amendment has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

	Claims 4, 5, 12 and 13 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639